Citation Nr: 1041914	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  08-10 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for right ankle gout, to 
include as secondary to service-connected residuals, right knee 
fracture, status post reduction internal fixation with bone 
graft.

2.  Entitlement to service connection for a right hip disability, 
to include as secondary to service-connected residuals, right 
knee fracture, status post reduction internal fixation with bone 
graft.

3.  Entitlement to service connection for sleep apnea, to include 
as secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty for training from May 1984 to 
July 1984, and from May 1985 to July 1985.  He had active duty 
from March 1986 to July 2000.

This case initially came before the Board of Veterans' Appeals 
(Board) on appeal from the St. Louis, Missouri Department of 
Veterans Affairs (VA) Regional Office (RO).  Jurisdiction was 
subsequently transferred to the RO in Roanoke, Virginia. 

In July 2010, the Veteran testified at a personal hearing before 
the undersigned Veterans Law Judge.  A transcript of that hearing 
has been associated with the claims file. 

The issues of entitlement to service connection for right ankle 
gout, to include as secondary to service-connected residuals, 
right knee fracture, status post reduction internal fixation with 
bone graft and entitlement to service connection for a right hip 
disability, to include as secondary to service-connected 
residuals, right knee fracture, status post reduction internal 
fixation with bone graft are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDING OF FACT

The evidence does not show that the Veteran's sleep apnea was 
caused by a disease or injury in service and there is no 
competent evidence that they are related to the Veteran's 
service-connected hypertension. 


CONCLUSION OF LAW

The criteria for service connection for sleep apnea, to include 
as secondary to service-connected hypertension were not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.310 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Notice should be sent 
prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in June 2005, prior to 
the date of the issuance of the appealed March 2007 rating 
decision.

The Board further notes that, in March 2006, the Veteran was 
notified that a disability rating and an effective date for the 
award of benefits are assigned in cases where service connection 
is warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter on appeal.  Pertinent medical evidence associated 
with the claims file consists of service and VA treatment 
records, and the Veteran's October 2006 VA examination.  Also of 
record and considered in connection with the appeal are the 
various written statements provided by the Veteran and by the 
Veteran's representative on his behalf.  The Board finds that no 
additional RO action to further develop the record on the claim 
for service connection for sleep apnea, to include as secondary 
to service-connected hypertension is warranted.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication. 

Service Connection Laws and Regulations Generally 

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service or active 
duty for training.  38 U.S.C.A. § 101, 106, 1110, 1131; 38 C.F.R. 
§ 3.303(a).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post- service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of 
in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim to disability or death benefits.  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed.Cir.2007) In fact, competent medical evidence is not 
necessarily required when the determinative issue involves either 
medical etiology or a medical diagnosis. Id. at 1376-77; see also 
Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir. 2006); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted"). 

Under 38 C.F.R. § 3.310(a), service connection may be granted for 
disability that is proximately due to or the result of a service- 
connected disease or injury.  Such permits a grant of service 
connection not only for disability caused by a service-connected 
disability, but for the degree of disability resulting from 
aggravation to a nonservice- connected disability by a service- 
connected disability.  Id.  See also Allen v. Brown, 7 Vet. App. 
439, 448 (1995); 38 C.F.R. § 3.310(b). 

The Board has reviewed all the evidence in the Veteran's claims 
file. Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Factual Backgrounds and Analysis

The Veteran's service treatment records do not show any 
complaints of, or treatment for, sleep apnea.  On a Report of 
Medical History dated in January 2000, the Veteran denied 
experiencing sleep apnea.  A separation examination of the same 
date did not note that the Veteran experienced difficulty 
sleeping at times due to constant pain. 

A March 2001 general VA examination was negative for complaints, 
treatments or diagnoses related to sleep apnea.

An April 2002 VA treatment note indicated that the Veteran had 
"probable obstructive sleep apnea".  The physician set up a 
sleep study and informed the Veteran that weight loss would be 
optimal.

The Veteran underwent a sleep study in January 2005.  The 
diagnosis was sleep apnea.

In a May 2005 letter, an attending VA physician stated that there 
was a strong possibility that the Veteran's hypertension was 
"related and to some extent caused by his sleep apnea."

In a July 2005 statement, a soldier who served with the Veteran 
reported that he recalled the Veteran having a "serious snoring 
condition".  He reported that the Veteran was ridiculed daily 
and other soldiers would actually sleep in their vehicles rather 
than in the tent with him.

The Veteran underwent a VA examination in October 2006.  The 
Veteran reported having snoring and apneic episodes and fatigue.  
The diagnosis was severe obstructive sleep apnea that was 
improved with treatment.  The examiner concluded that the 
Veteran's obstructive sleep apnea was not caused by or the result 
of his hypertension.

The Board notes that multiple VA treatment records demonstrate a 
diagnosis of obstructive sleep apnea.  

As there is a current diagnosis of sleep apnea, the first element 
of service connection is satisfied.  However, a veteran seeking 
disability benefits must establish not only the existence of a 
disability, but also an etiological connection between his 
military service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

The competent evidence does not establish a relationship between 
the Veteran's sleep apnea and his military service or a service 
connected disability.  

Regarding service connection on a direct basis, the earliest 
evidence of sleep apnea was noted by the April 2002 VA treatment 
note which indicated that the Veteran had "probable obstructive 
sleep apnea".  The Board notes that the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends to 
weigh against a claim for service connection.  Additionally, this 
is strong evidence against a finding of any continuity of 
symptomatology and against his claim for service connection.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000).  

There is also no medical opinion of record showing a relationship 
between the current sleep apnea and his military service.  

The Board notes the Veteran's testimony and the statements of his 
and friends regarding the cause of his sleep apnea disability.  
Such lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay- observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau, supra (lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when a layperson is 
competent to identify the medical condition, or reporting a 
contemporaneous medical diagnosis, or the lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional); Buchanan , supra (lay evidence is one type 
of evidence that must be considered and competent lay evidence 
can be sufficient in and of itself).

However, the Board finds that Veteran's testimony and the 
statement of his friend is less probative than the objective 
medical evidence and an opinion from a medical professional.  See 
Madden, supra., see also Cartright, surpa.   

It is the province of trained health care professionals to enter 
conclusions that require medical expertise, such as opinions as 
to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 
(1994).  In this case, the service treatment records are entirely 
negative for complaints or treatment of sleep apnea and there is 
no medical opinion of record showing a relationship between any 
current sleep apnea and the Veteran's military service.  The 
medical records that address any current sleep make no mention 
whatsoever of the Veteran's military service.

Based on the evidence above the Board finds the claim for service 
connection for sleep apnea on a direct basis must be denied. 

The Board notes that the Veteran claims that his sleep apnea was 
caused by his service connected hypertension.  However, there is 
no competent opinion relating the Veteran's sleep apnea condition 
and to the service connected hypertension.  

The Board notes that the May 2005 letter from an attending VA 
physician which stated that there was a strong possibility that 
the Veteran's hypertension was "related and to some extent 
caused by his sleep apnea."  However, the physician opined that 
the hypertension, which the Veteran was already service-connected 
for, could be caused, at least in part, by the sleep apnea.  The 
physician did not indicate that the claimed sleep apnea 
disability was caused or aggravated by the service-connected 
hypertension.

Additionally, the only competent medical opinion to specifically 
address whether sleep apnea disability was caused or aggravated 
by service-connected hypertension weighs against the claim.  The 
October 2006 VA examiner concluded that the Veteran's obstructive 
sleep apnea was not caused by or the result of his hypertension.  
There is no competent evidence to the contrary in the claims 
file.

The only evidence that there is a relationship between sleep 
apnea and his service-connected hypertension consists of the 
Veteran's contentions.  However, the Board finds that Veteran's 
testimony and statements are less probative than the objective 
medical evidence and an opinion from a medical professional.  See 
Madden, supra., see also Cartright, surpa.   

The Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  That doctrine is 
inapplicable with respect to the instant claim because the 
preponderance of the evidence is against the claim.  See, e.g., 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 
5107(b).  Accordingly, service connection for sleep apnea, to 
include as secondary to service-connected hypertension is denied. 

ORDER

Entitlement to service connection for sleep apnea, to include as 
secondary to service-connected hypertension is denied.


REMAND

At his July 2010 hearing, the Veteran testified that he had a 
nerve test for his right foot at the VA clinic in Richmond, 
Virginia as recently as "about 3 months ago".  The Veteran also 
testified that the doctor who conducted the nerve test also 
indicated that the Veteran's hip and ankle was a result of his 
right knee disability.  The Board notes that the most recent VA 
medical records from the Richmond, Virginia VA medical center 
(VAMC) currently associated with the claims file are from August 
2008.  Therefore, it appears that additional records pertaining 
to the Veteran's diagnosis and treatment for his claimed right 
hip and right ankle disabilities may exist.  There is no 
documentation in the claims file indicating that any attempt was 
made to obtain these records from the Richmond VAMC, and 
therefore, a remand is warranted.  See Dunn v. West, 11 Vet. App. 
462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
treatment records are in constructive possession of the 
Secretary, and must be considered if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Richmond, 
Virginia VAMC all outstanding medical 
records from August 2008 to the present.  
The RO must follow the procedures set forth 
in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal facilities.  
All records and/or responses received 
should be associated with the claims file.

2.  Thereafter, the RO should readjudicate 
the Veteran's claims for service connection 
for right ankle gout, to include as 
secondary to service-connected residuals, 
right knee fracture, status post reduction 
internal fixation with bone graft; and a 
right hip disability, to include as 
secondary to service-connected residuals, 
right knee fracture, status post reduction 
internal fixation with bone graft.  If the 
findings in the records suggest that 
examination and/or nexus opinion is needed, 
such examination should be scheduled.  If 
any benefit sought on appeal remains 
denied, the Veteran and his attorney should 
be provided with a SSOC that contains 
notice of all relevant actions taken on the 
claim.  An appropriate period of time 
should be allowed for response before the 
claims file is returned to the Board for 
further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


